Citation Nr: 0737200	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Fargo, North Dakota Medical and 
Regional Office Center (RO).

In September 2006, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.

This case was remanded in January 2007 and has been returned 
to the Board for review.


FINDINGS OF FACTS

1.  Service connection for low back, left shoulder, and right 
hip disabilities was denied in a September 1994 rating 
decision.  It was held that that there was no evidence of 
inservice treatment for the claimed disabilities and they 
were not objectively demonstrated until 14 years subsequent 
to service discharge.  The veteran was notified of this 
determination, and did not perfect timely appeals to the 
decision.

2.  Evidence associated with the claims file since the 
September 1994 rating decision regarding low back, left 
shoulder, and right hip disabilities is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which denied service 
connection for low back, left shoulder, and right hip 
disabilities, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  Evidence received to reopen the claims for service 
connection for low back, left shoulder, and right hip 
disabilities, is not new and material, and thus, the 
requirements to reopen the veteran's claims have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letter sent to the 
veteran.  Also during the pendency of this appeal, Kent v. 
Nicholson, 20 Vet. App. 1 (2006) was issued, which 
established new requirements regarding the Veterans Claims 
Assistance Act of 2000 (VCAA) notice and claims that had been 
previously denied.  The Board finds that the VCAA notices 
issued in September 2002 and February 2007 adequately 
explained the requirements for reopening claims of service 
connection.  

Information that pertains to the appropriate effective dates 
and disability ratings were provided to the veteran in the 
February 2007 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Reopening of a claim for service connection for low back, 
left shoulder, and right hip disabilities

Service connection for low back, bilateral shoulder, and 
right hip disabilities was denied in a September 1994 rating 
decision.  The veteran did not perfect a timely appeal to 
that determination, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The veteran applied to reopen these claims in August 2002.  
In the January 2003 rating action, the RO determined that new 
and material evidence had not been received to reopen the 
claims.  (In regard to his claim of service connection for 
bilateral shoulder disabilities the veteran has since 
clarified that he intended to confine his claim to the left 
shoulder only.) 

Evidence of record at the time of the prior denial in 
September 1994 included the veteran's service medical 
records.  There were no reported complaints, findings, or 
diagnoses regarding low back, bilateral shoulder, or right 
hip disabilities during service.  Post service medical 
records did not show evidence of the claimed disabilities 
until 14 years subsequent to service discharge.

As noted above, in such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claims may now be reopened.  38 U.S.C.A. 
§§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
RO's September 1994 decision includes the veteran's testimony 
and written statements, as well as reports of VA and private 
treatment.  

The veteran's written statements and testimony regarding his 
disorders, for the most part, do not add anything to his 
earlier statements.  They are in essence cumulative and 
redundant.  The veteran continues to suggest that he has low 
back, left shoulder, and right hip disabilities that had 
their onset during military service.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that lay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

The Board notes that the veteran has recently reported that 
in the 1980s, he received treatment at the Jacksonville, 
Florida, VA facility for various disabilities.  The RO has 
undertaken exhaustive measures to retrieve these records; 
however, they are unavailable.  The veteran's representative 
contends that this should be considered new and material 
evidence.  While his reports of treatment in the 1980s are 
new, they are not material.  The veteran does not indicate 
that his treatment in the 1980s was for the claimed 
disabilities or would otherwise support his claim for service 
connection.  In fact, in his original application for 
benefits in May 1994, the veteran denied any prior treatment 
for the claimed disabilities.  Because it is not shown that 
these statements raise a reasonable possibility of 
substantiating the claim, it is not "new and material" 
within the meaning of 38 C.F.R. § 3.156(a).

The VA and private treatment records were not part of the 
record at the time of the September 1994 decision.  While 
these records show that the veteran continues to receive 
medical care for low back, left shoulder, and right hip 
disabilities, these records do not contain any medical 
opinions of a nexus between the claimed disorders and his 
military service.  The evidence consists primarily of records 
of treatment many years after service that do not indicate in 
any way that any of the claimed disabilities should be 
service connected.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).

As new and material evidence has not been received, the 
application to reopen the claims for service connection for 
low back, left shoulder, and right hip disabilities is 
denied.


ORDER

New and material evidence has not been received to warrant 
reopening the claim of service connection for a low back 
disability, and the appeal is denied.

New and material evidence has not been received to warrant 
reopening the claim of service connection for a left shoulder 
disability, and the appeal is denied.

New and material evidence has not been received to warrant 
reopening the claim of service connection for a disability of 
the right hip, and the appeal is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


